 
EXHIBIT 10.3



 
FORM OF
 
BOSTON SCIENTIFIC CORPORATION 


INTENT TO GRANT


DEFERRED STOCK UNIT AWARD AGREEMENT




This Agreement, dated as of the 10th day of July, 2006 (the "Grant Date"), is
between Boston Scientific Corporation, a Delaware corporation (the "Company"),
and the person whose name appears on the Signature Page of this Agreement (the
"Participant"), an employee of the Company or any of its affiliates or
subsidiaries. All capitalized terms not otherwise defined herein shall have the
meaning ascribed thereto in the Company's Long-Term Incentive Plan set forth on
the Signature Page of this Agreement (the "Plan").


1.  Grant and Acceptance of Award. The Company hereby indicates its intent to
award to the Participant that number of Deferred Stock Units set forth on the
Signature Page of this Agreement (the "Units"), each Unit representing the
Company's commitment to issue to Participant one share of the Company's common
stock, par value $.01 per share (the "Stock"), subject to certain eligibility
and other conditions set forth herein. The award is intended to be granted
pursuant to and is subject to the terms and conditions of this Agreement and the
provisions of the Plan.


2.  Eligibility Conditions upon Award of Units. Participant hereby acknowledges
the intent of the Company to award Units subject to certain eligibility and
other conditions set forth herein.


3.  Satisfaction of Conditions. Except as otherwise provided in Section 5 hereof
(relating to death of the Participant), Section 6 hereof (relating to Disability
of the Participant), Section 7 hereof (relating to Retirement of the
Participant), Section 8 hereof (relating to Other Conditions) and Section 10
hereof (relating to Change in Control of the Company), the Company intends to
award shares of Stock hereunder subject to the eligibility conditions described
in Section 9 hereof in approximately equal annual installments on each of three
anniversaries of the date first set forth above, beginning on the first
anniversary of the date of grant. No shares of Stock shall be issued to
Participant prior to the date on which the Units vest.

 

--------------------------------------------------------------------------------




4.  Participant's Rights in Stock. The shares of Stock if and when issued
hereunder shall be registered in the name of the Participant and evidenced in
the manner as the Company may determine. During the period prior to the issuance
of Stock, the Participant will have no rights of a stockholder of the Company
with respect to the Stock, including no right to receive dividends or vote the
shares of Stock.


5.  Death. Upon the death of the Participant while employed by the Company and
its affiliates or subsidiaries, the Company will issue to the Participant or
beneficiary of the Participant as set forth under the provisions of the
Company's program of life insurance for employees, any shares of Stock to
Participant to be awarded hereunder that remain subject to eligibility
conditions.


6.  Disability. In the event of the Participant's Disability, the Company will
issue to Participant any shares of Stock to be awarded hereunder that remain
subject to eligibility conditions.


7.              Retirement. Upon the Participant’s Retirement, the Company will
issue to Participant any shares of Stock to be awarded hereunder that remain
subject to eligibility conditions.


8.  Other Conditions. In the event of (i) a company-initiated termination of
Participant’s employment for reasons other than for Cause, or (ii) the
Participant’s decision to terminate employment for Good Reason (as defined in
the Retention Agreement between the Company and the Participant), the Company
will issue to Participant any shares of Stock to be awarded hereunder that
remain subject to eligibility conditions.


9.  Other Termination of Employment -- Eligibility Conditions. If the employment
of the Participant with the Company and its affiliates or subsidiaries is
terminated or Participant separates from the Company and its affiliates or
subsidiaries for any reason other than death, Disability, Retirement or the
Other Conditions described in Section 8 hereof, any Units that remain subject to
eligibility conditions shall be void and no Stock shall be issued to the
Participant. Eligibility to be issued shares of Stock is conditioned on
Participant’s continuous employment with the Company through and on the
applicable anniversary of the date of grant as set forth in Section 3 above.


10.            Change in Control of the Company. In the event of a Change in
Control of the Company, the Company will issue to Participant any shares of
Stock to be awarded hereunder that remain subject to eligibility conditions.


11.            Consideration for Stock. The shares of Stock are intended to be
issued for no cash consideration.


12.            Delivery of Stock. The Company shall not be obligated to deliver
any shares of Stock to be awarded hereunder until (i) all federal and state laws
and regulations as the Company
 
2

--------------------------------------------------------------------------------


may deem applicable have been complied with; (ii) the shares have been listed or
authorized for listing upon official notice to the New York Stock Exchange, Inc.
or have otherwise been accorded trading privileges; and (iii) all other legal
matters in connection with the issuance and delivery of the shares have been
approved by the Company's legal department.


13.            Tax Withholding. The Participant shall be responsible for the
payment of any taxes of any kind required by any national or local law to be
paid with respect to the Units or the shares of Stock to be awarded hereunder,
including, without limitation, the payment of any applicable withholding,
income, social and similar taxes or obligations. Except as otherwise provided in
this Section, upon the issuance of Stock or the satisfaction of any eligibility
condition with respect to the Stock to be issued hereunder, the Company shall
hold back from the total number of shares of Stock to be delivered to the
Participant, and shall cause to be transferred to the Company, whole shares of
Stock having a Fair Market Value on the date the shares are subject to issuance
an amount as nearly as possible equal to (rounded to the next whole share) the
Company’s withholding, income, social and similar tax obligations with respect
to the Stock. To the extent of the Fair Market Value of the withheld shares,
Participant shall be deemed to have satisfied Participant’s responsibility under
this Section 13 to pay these obligations. The Participant shall satisfy
Participant’s responsibility to pay any other withholding, income, social or
similar tax obligations with respect to the Stock, and (subject to such rules as
the Committee may prescribe) may satisfy Participant’s responsibility to pay the
tax obligations described in the immediately preceding sentence, by so
indicating to the Company in writing at least thirty (30) days prior to the date
the shares of Stock are subject to issuance and paying the amount of these tax
obligations in cash to the Company within ten (10) business days following the
date the Units vest or by making other arrangements satisfactory to the
Committee for payment of these obligations. In no event shall whole shares be
withheld by or delivered to the Company in satisfaction of tax withholding
requirements in excess of the maximum statutory tax withholding required by law.
The Participant agrees to indemnify the Company against any and all liabilities,
damages, costs and expenses that the Company may hereafter incur, suffer or be
required to pay with respect to the payment or withholding of any taxes. The
obligations of the Company under this Agreement and the Plan shall be
conditional upon such payment or arrangements, and the Company shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Participant.
 
14.            Investment Intent. The Participant acknowledges that the
acquisition of the Stock to be issued hereunder is for investment purposes
without a view to distribution thereof.


15.            Limits on Transferability. Until the eligibility conditions of
this award have been satisfied and shares of Stock have been issued in
accordance with the terms of this Agreement or by action of the Committee, the
Units awarded hereunder are not transferable and shall not be sold, transferred,
assigned, pledged, gifted, hypothecated or otherwise disposed of or encumbered
by the Participant. Transfers of shares of Stock by the Participant are subject
to the Company’s Stock Trading Policy.


16.            Award Subject to the Plan. The award to be made pursuant to this
Agreement is made subject to the Plan. The terms and provisions of the Plan as
it may be amended from time
 
3

--------------------------------------------------------------------------------


to time are hereby incorporated herein by reference. In the event of a conflict
between any term or provision contained in this Agreement and a term or
provision of the Plan, the applicable terms and conditions of the Plan will
govern and prevail. However, no amendment of the Plan after the date hereof may
adversely alter or impair the issuance of the Stock to be made pursuant to this
Agreement.


17.            No Rights to Continued Employment. The Company’s intent to grant
the shares of Stock hereunder shall not confer upon the Participant any right to
continued employment or other association with the Company or any of its
affiliates or subsidiaries; and this Agreement shall not be construed in any way
to limit the right of the Company or any of its subsidiaries or affiliates to
terminate the employment or other association of the Participant with the
Company or to change the terms of such employment or association at any time.


18.            Legal Notices. Any legal notice necessary under this Agreement
shall be addressed to the Company in care of its General Counsel at the
principle executive offices of the Company and to the Participant at the address
appearing in the personnel records of the Company for such Participant or to
either party at such other address as either party may designate in writing to
the other. Any such notice shall be deemed effective upon receipt thereof by the
addressee.


19.            Governing Law. The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of The Commonwealth of
Massachusetts (without regard to the conflict of laws principles thereof) and
applicable federal laws.


20.            Headings. The headings contained in this Agreement are for
convenience only and shall not affect the meaning or interpretation of this
Agreement.


21.            Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to the one and the same instrument.




















4

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the
Participant have executed and delivered this Agreement as a sealed instrument as
of the date and year first above written.


PLAN: 2003 LONG-TERM INCENTIVE PLAN
Number of Deferred Stock Units:       50,000


Issuance Schedule
33 1/3%  July 1, 2007
33 1/3%  July 1, 2008
33 1/3%  July 1, 2009
 
 
 

        BOSTON SCIENTIFIC CORPORATION  
   
   
  By:      

--------------------------------------------------------------------------------

James R. Tobin  






 

       PARTICIPANT  
   
     

--------------------------------------------------------------------------------

Name                                                                            




 
 
 
 
 
5

--------------------------------------------------------------------------------

 